



CONFIDENTIAL




Fourth Amendment to Pooled Patents Agreement
This Fourth Amendment to the Pooled Patents Agreement (the “Fourth Amendment”)
is effective as of the date of last signature found below (“Fourth Amendment
Effective Date”) between Illumina, Inc., a Delaware corporation having a place
of business at 5200 Illumina Way, San Diego, CA 92122 ("Illumina") and Sequenom,
Inc., a Delaware corporation, having a place of business at 3595 John Hopkins
Court, San Diego CA 92121 (“Sequenom”). Sequenom and Illumina may be referred to
herein as “Party” or “Parties.”
WHEREAS, the Parties entered into the Pooled Patents Agreement, dated December
2, 2014, as amended via a First Amendment dated April 21, 2016, via a Second
Amendment dated April 17, 2017, and via a Third Amendment dated August 28, 2017
(“Agreement”);
WHEREAS, the Parties desire to amend certain license grants under the Agreement;
and
WHEREAS, for good and valuable consideration, the Parties agree to amend the
Agreement as follows:
1.
Section 2.1 is deleted in its entirety and replaced with the following:

2.1    Rights Under Pooled Patents Generally. This Section 2.1 is not intended
to, and does not, convey any license rights under any Pooled Patent. In the
event of any conflict between the language in this Section 2.1 and the
provisions of any Ancillary Agreement granting a license under any Pooled
Patent, or the licenses granted pursuant to Sections 2.2 (License to Sequenom
Under Illumina Owned Patents) and 2.3 (Licenses to Illumina Under Sequenom Owned
Patents and Isis Patents) of this Agreement, the applicable provisions in the
Ancillary Agreement, Section 2.2, or Section 2.3 shall control.
(a)    Illumina Rights. Pursuant and subject to this Agreement (including the
license grants in Sections 2.2 and 2.3), and the Ancillary Agreements, and the
rights retained by Sequenom (and by Isis and its Affiliates as described in
Schedule 7.1(b)) under the Sequenom Patents, Illumina will have:
(i)    the exclusive (even as to the Sequenom Parties), worldwide, sublicensable
right under the Pooled Patents to Exploit NIPT IVD Products in the NIPT IVD
Field,
(ii)    the exclusive, worldwide, sublicensable right under the Pooled Patents
(excluding the Isis Patents) to Exploit NIPT LDT Tests in the NIPT LDT Field,
subject to the non-exclusive rights granted to, or reserved by, the Sequenom
Parties, and
(iii)    the nonexclusive, worldwide, sublicensable right under the Isis Patents
to Exploit NIPT LDT Tests in the NIPT LDT Field.
Notwithstanding the foregoing, for the avoidance of doubt:
(1)    each of Sections 2.1(a)(i), 2.1(a)(ii) and 2.1(a)(iii) is subject to any
and all applicable terms in the CUHK Licenses, including without limitation any
territory restrictions and rights reserved by CUHK thereunder,





--------------------------------------------------------------------------------





(2)    each of Sections 2.1(a)(i), 2.1(a)(ii) and 2.1(a)(iii) is subject to
Section 2.8 (Conditions for Illumina Grant of Licenses Under Pooled Patents),
and
(3)    Section 2.1(a)(ii) is subject to rights granted under Existing Sequenom
Licenses.
(b)    Sequenom Rights. Pursuant and subject to this Agreement (including the
license grants in Sections 2.2 and 2.3, the exclusive rights of Illumina in
Section 2.8(f)), the Ancillary Agreements, and the rights retained by the
Sequenom Parties under the Isis Patents:
(i)    neither Sequenom nor any of its Affiliates will have any rights under the
Pooled Patents (including under the Isis Patents) to Exploit NIPT IVD Products
anywhere in the world,
(ii)    the Sequenom Parties will have a non-exclusive, worldwide,
non-sublicensable right under the Pooled Patents to Exploit NIPT LDT Tests in
the NIPT LDT Field, except that, with respect to the Isis Patents, the Sequenom
Parties will have the right to grant sublicenses to Persons that are not
Sequencing Platform Manufacturers and thereby authorize, only under the Isis
Patents, each such sublicensee to Exploit NIPT LDT Tests in the NIPT LDT Field
in that sublicensee’s, or as applicable its Affiliates’, clinical laboratory,
(iii)    the Sequenom Parties will retain the rights under the Isis Patents,
subject to the rights granted to Illumina under the Isis Patents (exclusive to
Exploit NIPT IVD Products in the NIPT IVD Field, and nonexclusive to Exploit
NIPT LDT Tests in the NIPT LDT Field).
Notwithstanding the foregoing, for the avoidance of doubt, (A) Sequenom
acknowledges and agrees that the Sequenom Parties do not have any rights under
Pooled Patents with respect to Exploiting NIPT IVD Products, and (B) each of
Sections 2.1(b)(ii) and 2.1(b)(iii) is subject to:
(1)    rights granted under Existing Sequenom Licenses, and
(2)    any and all applicable terms in the University Licenses, including
without limitation any field limitations, any territory restrictions and rights
reserved by the applicable University Licensor thereunder or Isis.
2.
Section 2.3 of the Agreement is deleted in its entirety and replaced with the
following:

2.3    License to Illumina Under Sequenom Owned Patents and Isis Patents.
(a)    On the terms and conditions of this Agreement, Sequenom, on behalf of
itself and its Affiliates, hereby grants to Illumina an exclusive, irrevocable
and perpetual (subject to Section 2.3(b)), non-transferable and non-assignable
(except as permitted under Section 9.1), worldwide license, with the exclusive
right to grant sublicenses (including to its Affiliates), under the Sequenom
Owned Patents and Isis Patents, to Exploit NIPT LDT Tests in the NIPT LDT Field
and to Exploit NIPT IVD Products in the NIPT IVD Field, provided that the
license is Royalty-bearing with respect to NIPT IVD Products and the license is
Test Fee-bearing with respect to NIPT LDT Tests. The foregoing license grant in
the NIPT LDT Field is subject to (i) any and all Existing Sequenom Licenses, and
(ii) the reservation of the non-exclusive right, on behalf of Sequenom and its
Affiliates, to Exploit NIPT LDT Tests in the NIPT LDT Field and to grant
sublicenses under the Isis Patents to Persons that are not Sequencing Platform





--------------------------------------------------------------------------------





Manufacturers for each such sublicensee to Exploit NIPT LDT Tests in the NIPT
LDT Field in its, or as applicable its Affiliates’, clinical laboratories.
(b)    Any sublicense of the rights set forth in Section 2.3(a) granted to any
Affiliate of Illumina shall automatically terminate with respect to such Person
when it ceases to be an Affiliate of Illumina. The Parties agree that any
license granted to any Affiliate of Illumina under Section 2.3(a) of the
Agreement prior to the Fourth Amendment Effective Date is hereby terminated. On
and after the Fourth Amendment Effective Date, any rights granted to an
Affiliate of Illumina under Section 2.3(a) shall be granted by way of
sublicense.
(c)    Sequenom agrees on behalf of itself, its Affiliates, and their respective
successors and assigns that, to the extent any such Sequenom Affiliate (a
“Granting Sequenom Affiliate”) is the owner (including joint owner) or
in-licensee of any Pooled Patents for which Illumina has been granted rights
hereunder (including under Ancillary Agreements), or has granted rights
hereunder (including under Ancillary Agreements) to Illumina, such rights
granted to Illumina (i) shall not terminate following the date, if any, that
such Granting Sequenom Affiliate ceases to be an Affiliate of Sequenom and that
such rights shall continue to be perpetual and irrevocable on and after such
date, subject to Section 2.3(b) and (ii) to the extent Illumina received rights
only from a Granting Sequenom Affiliate under Pooled Patents and not from
Sequenom or another Affiliate that is not a Granting Sequenom Affiliate, such
rights shall become a direct license from Sequenom under Sequenom Patents.
3.
Section 2.8(a) of the Agreement is deleted in its entirety and replaced with the
following:

(a)     Test Fee; Conveyance of Customer License to Illumina Customers. Subject
to the terms and conditions of this Agreement (including Section 2.8(f)
(Non-Illumina Platforms) and Section 2.9(a)(i) (Sequenom Granting Licenses Under
Isis Patents), and rights expressly retained by Sequenom to grant sublicenses to
Persons to Exploit NIPT LDT Tests in the NIPT LDT Field in such Person’s, or as
applicable its Affiliates’, clinical laboratory under the Isis Patents),
Illumina has the exclusive right to grant licenses to perform NIPT LDT Tests in
the NIPT LDT Field to any Person under any and all the Pooled Patents, provided
the license obligates the Person to pay a Test Fee on terms consistent with
Section 3.2 of this Agreement (each a “New Illumina Licensee”). Subject to the
immediately preceding sentence, including obligations regarding Test Fees,
Illumina may grant licenses under Pooled Patents to Illumina Customers who
purchase Illumina Products, which licenses authorize the Illumina Customer, with
each unit of consumable Illumina Product purchased, to Exploit, including a
subset of the rights constituting Exploitation, NIPT LDT Tests in the NIPT LDT
Field using Illumina Products (each such license an “Illumina Customer
License”).
4.
Section 5.1(b) of the Agreement is deleted in its entirety and replaced with the
following:

(b)    Right to Take Action. Subject to Section 5.1(f) (Secondary Enforcement
Rights) and Section 5.1(d) (University Licensors) and any applicable University
License, as between Sequenom and Illumina and their respective Affiliates,
Illumina shall have the sole right (which it may exercise through its Affiliates
at its sole discretion), at its sole expense, to enforce the Pooled Patents
(including the right to sue for and collect damages relating to any acts
occurring before, on, or after the Fourth Amendment Effective Date, subject to
Section 5.1(c)) against Third Parties that Exploit NIPT LDT Tests in the NIPT
LDT Field and against Third Parties that Exploit NIPT IVD Products in the NIPT
IVD Field, except to the extent (i) such sole right is inconsistent with an
applicable Ancillary Agreement or University License, (ii) that Sequenom and its
Affiliates retains the enforcement rights under the Isis Patents in the NIPT LDT
Field, or (iii) subject to Section 5.1(e) (Existing Litigation). Subject to the





--------------------------------------------------------------------------------





foregoing, solely with respect to infringement of the Isis Patents in the NIPT
LDT Field, Sequenom, and in all other cases, Illumina, will have the sole right
to determine whether or not to take whatever legal or other action is required
in response to activities described under Section 5.1(a), including such
activities of which Sequenom becomes aware and provides notice under Section
5.1(a) (“Protective Action”). If the applicable Party determines in its sole
discretion that such Protective Action is warranted, then such Party or its
Affiliates shall, at such Party’s expense, commence and prosecute and control
such Protective Action. The other Party may be represented by counsel of its own
selection at its own expense in such Protective Action to the extent it is a
party of record in such Protective Action, provided that such counsel shall not
in any way control such Protective Action.
Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its terms. All capitalized terms not defined in
this Fourth Amendment shall have the meaning ascribed to them in the Agreement.












IN WITNESS WHEREOF, the Parties have signed this Fourth Amendment as of the
dates indicated below.
    
ILLUMINA
 
SEQUENOM
By:
/s/ Jeff Eidel
 
By:
/s/ Michael Minahan
Name:
Jeff Eidel
 
Name:
Michael Minahan
Title:
VP, Corporate & Business Development
 
Title:
Sr VP
Date:
3/15/2018
 
Date:
3/15/2018








